DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The priority to foreign application EP16200949.2 filled on November 28th, 2016, has been accepted. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement filed on May 28th, 2019 has been considered by the examiner. However, EP1612364.0 is listed in the specification and is not listed on the IDS. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

In disclosures relating to methods, a flow chart showing the process is normally included.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 

Specification
Claim 8 is objected to because of the following informalities:  on pg6, L2, "regarding a next previous and accordingly a next following sorting compartment" should be regarding a previous and accordingly a following sorting compartment.  Appropriate correction is required.

Claim Interpretation
The applicant is advised that the phrase “at least one” followed by a list of options is anticipated by the prior art if one of the options is found.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.






Regarding claim 6, the phrase “an expected value for the mail items” in L5 is indefinite. It is unclear what kind of “expected value” is being shown. The claim will be interpreted as if the expected value corresponds to a number of items in each sorting compartment, as defined on pg4, L3 of the specification.   Additionally, in L7-8, it is unclear if “owning to a building measure” is considered a limitation or what that limitation may entail.

Claim 10 recites “wherein the target location is a customer’s post box.” There is no antecedent basis for this limitation in the claim.  The term “target location” is only used in one of the options recited in claim 6. Dependent claims must include all of the recited features of the independent claim, as such this claim does not have antecedent basis for all choices in claim 6. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Volta et al (US 20180326459), hereafter Volta, further in view of Worth, II (US 9361513), hereafter Worth.


Volta does not disclose providing a head-mounted display being capable of contacting the sorting controller by means of a speech-based and/or gesture-based control in order to obtain additional sorting information in the head-mounted display relating to a respective removal sorting compartment of the sorting compartments by the sorting controller; and displaying and/or announcing the additional sorting information by means of the head-mounted display.
However, Worth discloses providing a head-mounted display being capable of contacting the sorting controller by means of a speech-based and/or gesture-based control (Col. 4, L9-15) in order to obtain additional sorting information in the head-mounted display relating to a respective removal sorting compartment of the sorting compartments by the sorting controller (Col. 4, L34-40); and displaying and/or announcing the additional sorting information by means of the head-mounted display (Col. 4, L48-54). It would have been obvious to have the system as disclosed by Volta use a head-mounted display as disclosed by Worth, to give a user immediate feedback, thus increasing efficiency.

With regards to claim 6, Volta and Worth disclose all the elements of claim 5 above. Volta further discloses wherein the additional sorting information relating to the respective removal sorting compartment comprises at least one of the following items: information regarding a route including route order information; information regarding an expected value for the number of mail items in the respective removal sorting compartment (P0015, L7-8); special information, including temporary repositioning of a target location owing to a building measure; information on a number of NO-ADVERTISING stickers for a target site assigned to the respective removal sorting compartment; and information regarding a display of a next sorting compartment that is to be emptied.

However, Worth discloses a sensor (212) that can detect the movement of the device as well as example embodiments of its use (Col. 5 L37-51). As such, would have been within the skill person with ordinary skill in the art before the effective filing date of the invention to make the movement of the device correspond to certain inputs. 

With regards to claim 9, Volta and Worth disclose all the elements of claim 5 as outlined above. Volta further discloses wherein the determining information includes delivery addresses (P0042, L1-3); and the removal order is route order sorting (P009, L1-2).

Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Volta and Worth, as applied to claim 6 above,  further in view of  Niewiadomski (US 9361513). 

With regards to claim 10, Volta and Worth disclose all the elements of claim 6 as outlined above. Volta and worth do not disclose that the additional information includes a relocated target location and wherein the target location is a customer’s post box.
However, Niewiadomski discloses that the additional information includes a relocated target location and wherein the target location is a customer’s post box (Col. 1, L65-Col. 2, L9). It would have been obvious to have the additional information include the information, disclosed by Niewiadomski, in order to allow a mail carrier to timely deliver mail, thus increasing efficiency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.B./Examiner, Art Unit 3655
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655